Cite as 2016 Ark. App. 261

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-15-866


HENRY WILLIAMS                                    Opinion Delivered   May 11, 2016
                              APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  SEVENTH DIVISION
STATE OF ARKANSAS                                 [NO. 60CR-14-961]
                               APPELLEE
                                                  HONORABLE BARRY SIMS, JUDGE

                                                  SUPPLEMENTAL ADDENDUM
                                                  ORDERED

                                CLIFF HOOFMAN, Judge

       Henry Williams appeals after he was convicted by a Pulaski County Circuit Court jury

of battery in the first degree and sentenced to serve a total of 780 months’ imprisonment in

the Arkansas Department of Correction after applying the applicable enhancements. On

appeal, appellant contends (1) that the trial court abused its discretion when it allowed prior

bad-act evidence that was prejudicial and not independently relevant and (2) that the trial

court abused its discretion when it denied appellant’s motion for a mistrial. However, we are

unable to address the merits of his arguments at this time because of the deficiencies in his

addendum.

       Arkansas Supreme Court Rule 4-2(a)(8) (2015) requires that an appellant’s brief

include an addendum consisting of all documents essential to the appellate court’s resolution

of the issues on appeal. In a case involving a jury trial, Rule 4-2(a)(8) further specifies that

the jury-verdict forms must be included in the addendum. Id. Because appellant has not
                                  Cite as 2016 Ark. App. 261

included the jury-verdict forms in his addendum, we order him to correct this deficiency by

filing a supplemental addendum within seven calendar days from the date of this opinion. See

Ark. Sup. Ct. R. 4-2(b)(4); Hill v. State, 2015 Ark. App. 401. We further encourage appellate

counsel to review our rules to determine if any additional documents must be included in the

addendum.

       Supplemental addendum ordered.

       ABRAMSON and WHITEAKER, JJ., agree.

       Willard Proctor, Jr., P.A., by: Willard Proctor, Jr., for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                                 2